DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 3, 4, 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. (US 2017/0133260) in view of Cotlear (US 2017/0221750).

Regarding claim 1, Pohl et al. teaches a pin lifting device designed for moving and positioning a substrate to be processed, in a process atmosphere area, said pin lifting device comprising: 
a coupling, 218, designed to receive a supporting pin, 103A, configured to make contact with and to support the substrate, 120, 
a drive unit, 113, which cooperates with the coupling and is designed such that the coupling is movable from
 a lowered normal position, in which the supporting pin in a loaded state is in a state that has substantially no effect with regard to an intended effect of receiving and/or providing the substrate thereof, see figure 6C to 
an extended supporting position, in which the supporting pin in the loaded state provides the intended effect of receiving and/or providing the substrate, see figure 6B,
and back again, wherein the coupling is movable linearly along a movement axis, and 
wherein the coupling has for receiving the supporting pin a linearly extending recess, 218A, in particular a cylindrical recess, which defines a central receiving axis, said recess having a recess width that is defined substantially orthogonally to the receiving axis, and 
a clamping section, 205A and 205B, which is delimited axially with respect to the receiving axis and which has a clamping element, and wherein the clamping element, in an unloaded receiving state, defines a clamping width that is smaller than the recess width, and the clamping width is variable as a function of a force acting radially on the clamping element.
Pohl et al. teaches a pin lifting device of a substrate processing apparatus but does not specifically teach a vacuum process area and separating means, as claimed.  Cotlear et al. teaches a pin lifting deivce that operates within a vacuum processing area, 108, and includes a separating means, plate 139, for separating a process area, 108, from an external atmosphere area, 140, wherein the drive unit is partially assigned to the external area, 140, and the coupling is assigned to the process atmosphere area, see figures 1 and 4.  It would have been obvious to one of ordinary skill in the art to use the pin lifting device of Pohl et al. within a vacuum chamber with a separating means, as taught by Cotlear et al. in order to enable proper and clean processing of the substrate.
Neither Pohl et al. nor Cotlear et al. teaches teach the further details of the coupling, as claimed.  Spring clamping elements to couple to tubes together is well known in the art, as taught by McGugan et al.  McGugan et al. teaches a coupling has in a region of the clamping section a groove in an interior of the recess, said groove in particular running cylindrically around a circumference, and a spring element arranged in the groove forms the clamping element, wherein the spring element in an unloaded receiving state defines a first spring inside width as the clamping width, this being smaller than the recess width, and the first spring inside width is variable as a function of a force acting radially on the spring element, see figures 1-3.
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the spring clamp of MCGugan et al. in order to enable easy release of the pin while still securely holding the pin in place.

Regarding claim 3, McGugan et al. teaches the spring element, in the loaded receiving state in which the supporting pin is retained in the coupling in a desired position, defines in the region of the groove a second spring inside width that is smaller than the recess width, see figures 1-3.

Regarding claim 4, McGugan et al. teaches the spring element is arranged in the groove in a pretensioned manner and is retained in the groove as a result of the pretensioning, see figures 1-3.

Regarding claim 5, McGugan et al. teaches a cross- section through the recess and/or the groove with respect to a plane orthogonal to the receiving axis is circular, see figure 12.

Regarding claim 16, Pohl et al. teaches the clamping element is configured to retain the supporting pin in the coupling in the loaded state, see paragraph 0050.

Allowable Subject Matter
4.	Claims 17 and 19 are allowed.
5.	Claims 6-10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive.
Applicant argues that amended claim 1 is allowable over Pohl in view of Cotlear in view of MCGugan.  As admitted in the rejection above, Pohl does not teach the claims separating means for separating the process area and an external atmosphere.  Examiner relied upon Cotlear to teach this feature.  Cotler teach a process atmosphere, 108, and an external atmosphere 140, and specifically that the region 140 is not in fluid communication with the process atmosphere, 108, which means that the two atmosphere are separate.  Plate 139 is shown to be located between the two areas and serves to separate the two regions from each other.  It is noted that the examiner interpreted “an external atmosphere” to be an atmosphere that is external to the processing atmosphere and not any particular “external atmosphere” such as the open air.  Cotlear teach that the two regions are not in fluid communication with each other, and therefore are separate from each other.  Figure 1 and 4 clearly show the separating means, 139, which keeps the two regions separate.
Pohl et al. teaches the clamping element, but does not teach the groove and spring element within the groove as claimed.  The coupling of Pohl is essentially two tubes that are coupled together via a clamp, locking tabs which interact with each other.  Pohl et al. does not teach that the clamping element is a spring element, which is what McGugan is relied on for.  McGugan teaches a spring clamping element for clamping two tubes together.  The clamping element is a ring, 2, with fingers, 3, that are tightened onto coupling member in the radial direction, see column 3, lines 64+.  These fingers read on the spring element of the claimed invention.  

	Regarding claims 6-10, 17 and 18, rejection of these claims is withdrawn.  The best prior art, which teaches the coil spring does not qualify as prior art based on the date.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



14 November 2022